NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10389

                Plaintiff-Appellant,            D.C. No.
                                                4:18-cr-00174-YGR-1
 v.

MARTHA JULIA MAFFEI,                            MEMORANDUM*

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted October 16, 2020**
                             San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and VITALIANO,*** District
Judge.

      The United States appeals the district court’s order granting Martha Maffei’s

motion to suppress. The parties are familiar with the facts, so we do not repeat


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
them here. We have jurisdiction under 18 U.S.C. § 3731, and we affirm.

   1. “We review the district court’s [suppression order] de novo and the

underlying factual findings for clear error.” United States v. Zapien, 861 F.3d 971,

974 (9th Cir. 2017) (per curiam) (quoting United States v. Rodriguez-Preciado,

399 F.3d 1118, 1125, amended by 416 F.3d 939 (9th Cir. 2005) (mem.)). The

district court did not clearly err in finding that there were not “significant

indications that [Michael] was under the influence of marijuana.” We therefore

affirm the district court’s finding that there was no probable cause to search

Maffei’s vehicle for evidence of driving under the influence of marijuana in

violation of California Vehicle Code § 23152(f).

   2. We do not address whether there was probable cause to search Maffei’s

vehicle under federal law. We generally do not “consider an issue not passed upon

below.” Dodd v. Hood River Cnty., 59 F.3d 852, 863 (9th Cir. 1995) (quoting

Singleton v. Wulff, 428 U.S. 106, 120 (1976)). Here, the United States not only

failed to raise this issue below, it also specifically gave up two clear opportunities

to address it. During the suppression hearing, the district court specifically raised

the question of whether and how federal law would apply. The district court also

asked the parties if there was anything else the court should consider. The United

States made no arguments in response. The district court then invited

supplemental authority and briefing on topics discussed at the hearing, but the


                                           2
United States only advanced its state-law theory in post-hearing briefing.

Although the United States attempts to align this case with United States v.

Williams, 846 F.3d 303 (9th Cir. 2016), there is no reason to think that the

government affirmatively waived the opportunity to address the argument it later

raised on appeal in that case. We therefore find that the United States waived the

argument that probable cause was established based on federal law. See USA

Petroleum Co. v. Atl. Richfield Co., 13 F.3d 1276, 1280–84 (9th Cir. 1994)

(finding waiver of a predatory-pricing theory under section 1 of the Sherman Act

where the party only advanced a separate predatory-pricing theory before the

district court); see also United States v. Liew, 856 F.3d 585, 600 (9th Cir. 2017)

(finding an objection to certain jury instructions waived because the party agreed

to the jury instructions despite being aware of case law it eventually relied on to

challenge the instructions upon appeal).

   3. The United States did not establish that the good-faith exception to the

exclusionary rule applies here, and we therefore affirm the order suppressing

evidence found in Maffei’s car without a warrant as well as evidence found in her

apartment with a warrant. When a search warrant is based on illegally obtained

evidence, we analyze “whether the police misconduct that led to discovery of the

illegally obtained evidence is itself subject to the good-faith exception.” United

States v. Artis, 919 F.3d 1123, 1133 (9th Cir. 2019).


                                           3
      We conclude that the officer’s decision to search Maffei’s car is not subject

to the good-faith exception. The United States argues that the officer reasonably

relied on cases holding that the odor of marijuana alone establishes probable cause

to search a vehicle. But Proposition 64 clearly established that lawful cannabis

activity is no longer a “basis for detention, search, or arrest.” Cal. Health & Safety

Code § 11362.1(c). Given this clear change in California law, it was unreasonable

for the officer to rely on cases holding that the odor of marijuana alone establishes

probable cause to search the vehicle. See, e.g., United States v. Underwood, 725
F.3d 1076, 1087 (9th Cir. 2013) (determining that the good faith exception did not

apply because, among other reasons, the law was clear).

      AFFIRMED.




                                          4